DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendments filed September 17, 2021 have been entered.  Claims 2, 3, 5, 10 and 13 have been amended.  Claims 6 and 8 have previously been cancelled.  Claims 1-5, 7 and 9-19 are currently pending in the application.
Applicant argues on page 7-10 of Applicant’s remarks that the previously cited prior art of Joseph (U.S. Publication No. 2006/0107456) in view of Liu (U.S. Patent No. 4,788,727) as cited for claims 2, 10 and 14, and the cited prior art of Joseph in view of Liu and further in view of Polevoy (U.S. Patent No. 8,006,328) as cited for claims 3, 4 and 13 does not disclose, teach or suggest the newly amended subject matter.  However, a new rejection has been entered with the cited art of Joseph (U.S. Publication No. 2006/0107456) in view of Kitchen et al. (U.S. Patent No. 4,070,717) for claims 2-4, 10, and 14, as discussed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Publication No. 2006/0107456) in view of Kitchen et al. (U.S. Patent No. 4,070,717), hereinafter referred to as Kitchen.
Regarding claim 10, Joseph discloses a collapsible bed frame 10 comprising:  a plurality of lateral bar units 15, 17, and 22, each arranged substantially parallel to another, each having a first end and a second end (the ends of 15, 17, and 22 defined by the portion of the lateral bars connected via hinges 21 to the longitudinal segments 16), wherein the plurality of lateral bar units 15, 17, and 22 comprises a first outer lateral bar unit 15, a second outer lateral bar unit 22, and at least one inner lateral bar unit 17 disposed between the first and second outer lateral bar units 15 and 22; a plurality of first longitudinal bar units (comprised of segments 16, each longitudinal bar unit comprised of two segments 16 so as to be located between an outer lateral bar 15 or 22 and the middle lateral bar 17) and a plurality of second longitudinal bar units (comprised of segments 16, each longitudinal bar unit comprised of two segments 16 so as to be located between an outer lateral bar 15 or 22 and the middle lateral bar 17), wherein between each of two adjacent lateral bar units 15 and 17 or 22 and 17, a first longitudinal bar unit 16 in the plurality of first longitudinal bar units 16 is disposed at a first side of the collapsible bed frame and rotatably connected (via connectors 21) with the first ends of the two adjacent lateral bar units 15 and 17 or 22 and 17, and a second longitudinal bar unit 16 in the plurality of second longitudinal bar units 16 is disposed at a second side of the collapsible bed frame 10 and rotatably connected (via connectors 21) with the second ends of the two adjacent lateral bar units 15 and 17 or 22 and 17 (where there are four total bar units in frame 10, each longitudinal bar unit comprised of two segments 16 so as to be located between an outer lateral bar 15 or 22 and the middle lateral bar 17, with two provided on each side of the frame); and a plurality of first connectors 21 (Figure 1).

Kitchen teaches each first connector 16 comprises a body 24 and a supporting piece 30, wherein the body 24 is connected with the first or second end of a respective outer lateral bar unit 12 (through connectors 26, Figure 5) in the first and second outer lateral bar units 12; and the supporting piece 30 is fixedly coupled with the body, and formed with a hole (through which fastener 32 is inserted, Figure 6), wherein an end of a corresponding first or second longitudinal bar unit 20 is placed on an upper side of the supporting piece 30 and supported by the supporting piece 30 and rotatably connected with the supporting piece by a fastener 32 through the hole (Figure 6), thereby allowing the corresponding first or second longitudinal bar unit 20 to rotate along an axis of the fastener 32 that is substantially perpendicular to the supporting piece 30 (Figures 5 and 6 and Col. 2, line 65-Col. 3, line 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph so that each first connector comprises a body and a supporting piece, wherein the body is connected with the first or second end of a respective outer lateral bar unit in the first and second outer lateral bar units; and the supporting piece is fixedly coupled with the body, and formed with a hole, wherein an end of a corresponding first or second longitudinal bar unit is placed on an upper side of the supporting KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 2, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, further discloses between the respective outer lateral bar unit 15 or 22 and its adjacent inner lateral bar unit 17:  each of the first and second longitudinal bar units 16 comprises a first longitudinal segment unit 16 and a second longitudinal segment unit 16 (where longitudinal bar units are comprised of segments 16, each longitudinal bar unit comprised of two segments 16 so as to be located between an outer lateral bar 15 or 22 and the middle lateral bar 17, where each longitudinal bar unit comprises two longitudinal segments 16, each comprised of individual segments 16), rotatably connected with each other at one ends thereof (via connector 20), wherein the other end of the first longitudinal segment unit 16 (see Joseph, Figure 1) is connected with the supporting piece 30 of the corresponding first connector 16 at the respective outer lateral bar unit 12 (see Kitchen, Figures 5 and 6), and the other end of the second longitudinal segment unit 16 is connected with the adjacent inner lateral bar unit 17 (see Joseph, Figure 1).
Regarding claim 3, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, does not disclose wherein each first connector 16 further comprises a limiting piece 38 substantially perpendicular to the supporting piece 30 and substantially parallel to the axis of the fastener (see Kitchen, Figure 6 and Col. 3, lines 5-17).
Regarding claim 4, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 10 and 3.  Joseph, as modified, further discloses wherein the limiting piece 38 is disposed at an interior side of the bed frame 10 with respect to the end of the corresponding first or second longitudinal bar unit 20 (see Kitchen, Figures 5 and 7, and Col. 3, lines 22-29).
Regarding claim 13, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, does not disclose wherein each first connector 16 further comprises a limiting piece 38 to prevent the corresponding first or second longitudinal bar unit 20 from rotating beyond its expanded state (see Kitchen, Col. 3, lines 22-29 and Figures 5 and 7), wherein the limiting piece 38 is disposed at an interior side of the bed frame 10 with respect to the end of the corresponding first or second longitudinal bar unit 20 and substantially perpendicular to the supporting piece 30 and substantially parallel to the axis of the fastener 32 (see Kitchen, Figures 5 and 7), wherein the limiting piece 38 is integrally formed with the supporting piece 30, or the limiting piece is an individual piece fixed on the supporting piece or on the body (see Kitchen, Figure 7 where the limiting piece 38 is integral with the supporting piece 30).
Regarding claim 14, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, further discloses between the respective outer lateral bar unit 15 or 22 and its adjacent inner lateral bar unit 17:  each of the first and second longitudinal bar units 16 comprises a first longitudinal segment unit 16 and a second .
Claims 1, 7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Kitchen and further in view of Oh (U.S. Publication No. 2009/0025143) .
Regarding claim 1, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, does not disclose one or more receptacles are formed or disposed at each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units and configured to removably receive one or more supporting bar units.
Oh teaches wherein one or more receptacles 46 are formed or disposed at each bar unit the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units (where the receptacles 46 of Oh can be located along the length of top beam 16, which, as in Figure 1 comprises bar units 26 and 25) and configured to removably receive one or more supporting bar units 19 (Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, with one or more receptacles are formed or disposed at each bar unit the plurality of first longitudinal bar units, 
Regarding claim 15, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, does not disclose wherein each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units comprises an upper bar and a lower bar; the upper bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form an upper frame of the collapsible bed frame; and the lower bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form a lower frame of the collapsible bed frame.
Oh teaches each bar unit in the plurality of lateral bar units 24 and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) comprises an upper bar 16 and a lower bar 17; the upper bars 16 and of the plurality of lateral bar units 24 and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) collectively form an upper frame 16 of the collapsible bed frame; and the lower bars 17 of the plurality of lateral bar units 24 and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so that each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units comprises an upper bar and a lower bar; the upper bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form an upper frame of the collapsible bed frame; and the lower bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form a lower frame of the collapsible bed frame as taught by Oh, because doing so would lessen the amount of material required to build the bed frame, while maintaining the necessary strength to form a bed frame (Figure 2 and Abstract).  Additionally, doing so would merely amount to a simple substitution of one known element (the solid construction of the bed frame units of Joseph) for another (the vertical top and bottom beam construction of Oh) that would not achieve unexpected results, where both the configurations of Joseph and Oh are able to support a mattress above the frame (see Oh, Abstract) and both configurations have the frame units fold inward to the center of the bed frame to form a substantially “W" shape (see Oh Figure 2 and Joseph Figure 3).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 16, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 10 and 15.  Joseph, as modified, further discloses further comprising a plurality of first vertical supporting bars 18 disposed between the upper and lower frames 16 
Regarding claim 17, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 10 and 15.  Joseph, as modified, further discloses wherein one or more receptacles 18 are formed or disposed at each bar unit in the plurality of lateral bar units 15, 17, and 22, and configured to removably receive one or more supporting bar units 19 (Figure 1).
Joseph does not wherein one or more receptacles are formed or disposed at each bar unit the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units and configured to removably receive one or more supporting bar units.
Oh teaches wherein one or more receptacles 46 are formed or disposed at each bar unit the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units (where the receptacles 46 of Oh can be located along the length of top beam 16, which, as in Figure 1 comprises bar units 26 and 25) and configured to removably receive one or more supporting bar units 19 (Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, with one or more receptacles are formed or disposed at each bar unit the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units and configured to removably receive one or more supporting bar units as taught by Oh, because doing so would allow for additional support of the overlying mattress by providing securement to the laterally extending supporting bar units (where Joseph discloses laterally extending supporting bar units, as shown in Figure 1, but does not disclose a receptacle or further securing method).
Regarding claim 7, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 10, 15 and 17.  Joseph, as modified, further discloses a plurality of first 
Regarding claim 18, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 10, 15 and 17.  Joseph, as modified, further discloses wherein the receptacles 46 at the first and second longitudinal bar units 25, 26, (and longitudinal bar units which mirror bars 25 and 26 in section 14, see Oh, paragraph 0033 and Figure 2) are formed or disposed at the upper bars 16 of the first and second longitudinal bar units 25, 26, (and longitudinal bar units which mirror bars 25 and 26 in section 14, see Oh, paragraph 0033 and Figure 2), and the one or more supporting bar units 19 comprises one or more lateral supporting bars coupled to the receptacles at the first and second longitudinal bar units (see Oh, Figures 1 and 6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Kitchen and Oh, and further in view of Schulz, JR. (U.S. Publication No. 2013/0000038), hereinafter referred to as Schulz.
Regarding claim 9, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 10, 15 and 17.  Joseph, as modified, further discloses wherein the one or more supporting bar units 25 comprise one or more longitudinal supporting bar units 25 coupled to the receptacles 18 at the lateral bar units 15, 17 and 22 (see Joseph, Figure 1).
Joseph, as modified, does not disclose wherein each longitudinal supporting bar unit in the one or more longitudinal supporting bar units comprises an upper longitudinal supporting bar, a lower longitudinal supporting bar, and one or more second vertical supporting bars disposed between the upper and lower longitudinal supporting bars, each second vertical 
Schulz teaches wherein each longitudinal supporting bar unit 12 in the one or more longitudinal supporting bar units 12 comprises an upper longitudinal supporting bar 18, a lower longitudinal supporting bar 20, and one or more second vertical supporting bars 16 disposed between the upper and lower longitudinal supporting bars 18 and 20, each second vertical supporting bar 16 having an upper end connected with the upper longitudinal supporting bar 18 and a lower end connected with the lower longitudinal supporting bar 20 (Figure 1, paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so that each longitudinal supporting bar unit in the one or more longitudinal supporting bar units comprises:  an upper longitudinal supporting bar, a lower longitudinal supporting bar, and one or more second vertical supporting bars disposed between the upper and lower longitudinal supporting bars, each second vertical supporting bar having an upper end connected with the upper longitudinal supporting bar and a lower end connected with the lower longitudinal supporting bar as taught by Schulz, because doing so would lessen the amount of material required to build the bed frame, while maintaining the necessary strength to form a bed frame (Figure 1 and paragraph 0025).  Additionally, doing so would merely amount to a simple substitution of one known element (the solid construction of the bed frame units of Joseph) for another (the vertical top and bottom beam construction of Schulz) that would not achieve unexpected results, where both the configurations of Joseph and Schulz are able to support a mattress above the frame (see Schulz, paragraph 0025).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Kitchen and Oh, and further in view of Schulz.
Regarding claim 19, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 10 and 15.  Joseph, as modified, further discloses wherein the one or more supporting bar units 25 comprise one or more longitudinal supporting bar units 25 coupled to the receptacles 18 at the lateral bar units 15, 17, and 22 (see Joseph, Figure 1).
Joseph, as modified, does not disclose wherein each longitudinal supporting bar unit in the one or more longitudinal supporting bar units comprises an upper longitudinal supporting bar, a lower longitudinal supporting bar, and one or more second vertical supporting bars disposed between the upper and lower longitudinal supporting bars, each second vertical supporting bar having an upper end connected with the upper longitudinal supporting bar and a lower end connected with the lower longitudinal supporting bar.
Schulz teaches wherein each longitudinal supporting bar unit 12 in the one or more longitudinal supporting bar units 12 comprises an upper longitudinal supporting bar 18, a lower longitudinal supporting bar 20, and one or more second vertical supporting bars 16 disposed between the upper and lower longitudinal supporting bars 18 and 20, each second vertical supporting bar 16 having an upper end connected with the upper longitudinal supporting bar 18 and a lower end connected with the lower longitudinal supporting bar 20 (Figure 1, paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so that each longitudinal supporting bar unit in the one or more longitudinal supporting bar units comprises an upper longitudinal supporting bar, a lower longitudinal supporting bar, and one or more second vertical supporting bars disposed between the upper and lower longitudinal supporting bars, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.

Allowable Subject Matter
Claims 5, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5 and 11, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, does not disclose wherein the body of each first connector is prismatic with a substantially fan-shaped cross section.
Hartley (U.S. Publication No. 2016/0143446) is cited as being of interest for teaching wherein the body 50a-d of each first connector 50a-d is prismatic with a substantially fan-shaped cross section (Figures 2 and 11, paragraph 0056).
Regarding claim 12, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, further discloses wherein the supporting piece 30 
Joseph, as modified, does not disclose wherein the body of each first connector comprises a curved surface, a first surface and a second surface, wherein the curved surface faces outwardly and serves as a rounded corner for the collapsible bed frame; the first surface is substantially flat and faces the respective outer lateral bar unit, wherein the first or second end of the outer lateral bar unit is fixedly connected with the first surface; and the second surface is substantially flat and faces the corresponding first or second longitudinal bar unit, 
Hartley teaches wherein the body 50a-d of each first connector 50a-d comprises a curved surface (facing outward of the bed frame, Figure 2), a first surface and a second surface, wherein the curved surface faces outwardly and serves as a rounded corner for the collapsible bed frame (Figures 2 and 11a, and paragraph 0056); the first surface is substantially flat and faces the respective outer lateral bar unit 14a and 14b (Figure 2 and see annotated Figure 11a, below), wherein the first or second end of the outer lateral bar unit is fixedly connected with the first surface (via connectors 54, Figure 11a); and the second surface is substantially flat and faces the corresponding first or second longitudinal bar unit 12a or 12b (Figure 2, and see annotated Figure 11a, below).

    PNG
    media_image1.png
    756
    649
    media_image1.png
    Greyscale

The connectors of Hartley are rounded in order to remove sharp corners on each corner of the bed frame while still maintain flat surfaces for connecting the various components to the connector (paragraph 0056 and Figure 11).  However, the rounded corners of Hartley comprise the corner structure of the bedframe.  The first connectors of Kitchen are not formed in the same manner as the connectors of Hartley, where the body 24 of the first connectors 16 of Kitchen form a receptacle to receive the ends of the bars 12 (see Kitchen, Figures 5 and 6).  There is no disclosure, teaching, or suggestion in the prior art of record that would result in the limitations of a fan-shaped first connector, as required by claims 5, 11 and 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT G SANTOS/Primary Examiner, Art Unit 3673